Order and judgment of the Supreme Court, New York County, entered on January 22, 1973 and February 14. 1973, respectively, denying plaintiff’s motion for. a preliminary injunction and granting defendant’s cross motion, to dismiss the complaint, and order of said court entered on February 8, 1973, denying plaintiff’s motion for a rehearing, unanimously affirmed, without costs and without disbursements. Our affirmance of the judgment dismissing the complaint is also without prejudice, as the Justice at Special Term noted, to any appropriate relief available to an individual church member or trustee. Concur— Stevens, P. J., Nunez, Murphy, Tilzer and Capozzoli, JJ.